Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 1 of 15 Page ID #:719


  1 SCOTT R. COMMERSON (State Bar No. 227460)
     scottcommerson@dwt.com
  2 JAMES H. MOON (State Bar No. 268215)
     jamesmoon@dwt.com
  3 ARLEEN FERNANDEZ (State Bar No. 318205)
     arleenfernandez@dwt.com
  4 DAVIS WRIGHT TREMAINE LLP
    865 South Figueroa Street, 24th Floor
  5 Los Angeles, California 90017-2566
    Telephone: (213) 633-6800
  6 Fax: (213) 633-6899
  7 Attorneys for Defendant
    RING LLC
  8
  9
                           UNITED STATES DISTRICT COURT
 10
                          CENTRAL DISTRICT OF CALIFORNIA
 11
 12
    JAMES ANDREWS,                           Case No. 5:20-cv-00889-RGK-SP
 13 for Himself, as a Private Attorney
    General, and/or On Behalf of All         Assigned to the Honorable R. Gary
 14 Others Similarly Situated,               Klausner
 15                        Plaintiff,        STIPULATION AND PROTECTIVE
                                             ORDER
 16        vs.
 17 RING LLC,
                                             Action Filed: April 26, 2020
 18                        Defendant.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 2 of 15 Page ID #:720


  1 1.      PURPOSES AND LIMITATIONS
  2         Discovery in this action is likely to involve production of confidential,
  3 proprietary, or private information for which special protection from public
  4 disclosure and from use for any purpose other than prosecuting this litigation may be
  5 warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
  6 the following Stipulated Protective Order. The parties acknowledge that this Order
  7 does not confer blanket protections on all disclosures or responses to discovery and
  8 that the protection it affords from public disclosure and use extends only to the
  9 limited information or items that are entitled to confidential treatment under the
 10 applicable legal principles. The parties further acknowledge, as set forth in Section
 11 12.3, below, that this Stipulated Protective Order does not entitle them to file
 12 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 13 that must be followed and the standards that will be applied when a party seeks
 14 permission from the court to file material under seal.
 15 2.      GOOD CAUSE STATEMENT
 16         This action is likely to involve trade secrets, customer and pricing lists and
 17 other valuable research, development, commercial, financial, technical and/or
 18 proprietary information for which special protection from public disclosure and from
 19 use for any purpose other than prosecution of this action is warranted. Such
 20 confidential and proprietary materials and information consist of, among other
 21 things, confidential business or financial information, information regarding
 22 confidential business practices, or other confidential research, development, or
 23 commercial information (including information implicating privacy rights of third
 24 parties), information otherwise generally unavailable to the public, or which may be
 25 privileged or otherwise protected from disclosure under state or federal statutes, court
 26 rules, case decisions, or common law. Accordingly, to expedite the flow of
 27 information, to facilitate the prompt resolution of disputes over confidentiality of
 28 discovery materials, to adequately protect information the parties are entitled to keep

                                                 1
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 3 of 15 Page ID #:721


  1 confidential, to ensure that the parties are permitted reasonable necessary uses of
  2 such material in preparation for and in the conduct of trial, to address their handling
  3 at the end of the litigation, and serve the ends of justice, a protective order for such
  4 information is justified in this matter. It is the intent of the parties that information
  5 will not be designated as confidential for tactical reasons and that nothing be so
  6 designated without a good faith belief that it has been maintained in a confidential,
  7 non-public manner, and there is good cause why it should not be part of the public
  8 record of this case.
  9 3.      DEFINITIONS
 10         3.1    Action: Action shall refer to the case styled Andrews v. Ring LLC., Case
 11 No. 5:20-cv-00889-RGK-SP, pending in the Central District of California.
 12         3.2    Challenging Party: a Party or Non-Party that challenges the designation
 13 of information or items under this Order.
 14         3.3    “CONFIDENTIAL” Information or Items: information (regardless of
 15 how it is generated, stored or maintained) or tangible things that qualify for
 16 protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
 17 Good Cause Statement.
 18         3.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 19 their support staff).
 20         3.5    Designating Party: a Party or Non-Party that designates information or
 21 items that it produces in disclosures or in responses to discovery as
 22 “CONFIDENTIAL.”
 23         3.6    Disclosure or Discovery Material: all items or information, regardless of
 24 the medium or manner in which it is generated, stored, or maintained (including,
 25 among other things, testimony, transcripts, and tangible things), that are produced or
 26 generated in disclosures or responses to discovery in this matter.
 27
 28

                                                  2
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 4 of 15 Page ID #:722


  1         3.7   Expert: a person with specialized knowledge or experience in a matter
  2 pertinent to the litigation who has been retained by a Party or its counsel to serve as
  3 an expert witness or as a consultant in this Action.
  4         3.8   House Counsel: attorneys who are employees of a party to this Action.
  5 House Counsel does not include Outside Counsel of Record or any other outside
  6 counsel.
  7         3.9   Non-Party: any natural person, partnership, corporation, association, or
  8 other legal entity not named as a Party to this action.
  9         3.10 Outside Counsel of Record: attorneys who are not employees of a party
 10 to this Action but are retained to represent or advise a party to this Action and have
 11 appeared in this Action on behalf of that party or are affiliated with a law firm which
 12 has appeared on behalf of that party, and includes support staff.
 13         3.11 Party: any party to this Action, including all of its officers, directors,
 14 employees, consultants, retained experts, and Outside Counsel of Record (and their
 15 support staffs).
 16         3.12 Producing Party: a Party or Non-Party that produces Disclosure or
 17 Discovery Material in this Action.
 18         3.13 Professional Vendors: persons or entities that provide litigation support
 19 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 20 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 21 and their employees and subcontractors.
 22         3.14 Protected Material: any Disclosure or Discovery Material that is
 23 designated as “CONFIDENTIAL.”
 24         3.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 25 from a Producing Party.
 26 4.      SCOPE
 27         The protections conferred by this Stipulation and Order cover not only
 28 Protected Material (as defined above), but also (1) any information copied or

                                                 3
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 5 of 15 Page ID #:723


  1 extracted from Protected Material; (2) all copies, excerpts, summaries, or
  2 compilations of Protected Material; and (3) any testimony, conversations, or
  3 presentations by Parties or their Counsel that might reveal Protected Material.
  4         Any use of Protected Material at trial shall be governed by the orders of the
  5 trial judge. This Order does not govern the use of Protected Material at trial.
  6 5.      DURATION
  7         Once a case proceeds to trial, all of the information that was designated as
  8 confidential or maintained pursuant to this protective order becomes public and will
  9 be presumptively available to all members of the public, including the press, unless
 10 compelling reasons supported by specific factual findings to proceed otherwise are
 11 made to the trial judge in advance of the trial. See Kamakana v. City and County of
 12 Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 13 showing for sealing documents produced in discovery from “compelling reasons”
 14 standard when merits-related documents are part of court record). Accordingly, the
 15 terms of this protective order do not extend beyond the commencement of the trial.
 16         Even after final disposition of this litigation, the confidentiality obligations
 17 imposed by this Order shall remain in effect until a Designating Party agrees
 18 otherwise in writing or a court order otherwise directs. Final disposition shall be
 19 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 20 or without prejudice; and (2) final judgment herein after the completion and
 21 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 22 including the time limits for filing any motions or applications for extension of time
 23 pursuant to applicable law.
 24 6.      DESIGNATING PROTECTED MATERIAL
 25         6.1   Exercise of Restraint and Care in Designating Material for Protection.
 26 Each Party or Non-Party that designates information or items for protection under
 27 this Order must take care to limit any such designation to specific material that
 28 qualifies under the appropriate standards. The Designating Party must designate for

                                                  4
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 6 of 15 Page ID #:724


  1 protection only those parts of material, documents, items, or oral or written
  2 communications that qualify so that other portions of the material, documents, items,
  3 or communications for which protection is not warranted are not swept unjustifiably
  4 within the ambit of this Order.
  5         Mass, indiscriminate, or routinized designations are prohibited. Designations
  6 that are shown to be clearly unjustified or that have been made for an improper
  7 purpose (e.g., to unnecessarily encumber the case development process or to impose
  8 unnecessary expenses and burdens on other parties) may expose the Designating
  9 Party to sanctions.
 10         If it comes to a Designating Party’s attention that information or items that it
 11 designated for protection do not qualify for protection, that Designating Party must
 12 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 13         6.2   Manner and Timing of Designations. Except as otherwise provided in
 14 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 15 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 16 under this Order must be clearly so designated before the material is disclosed or
 17 produced.
 18         Designation in conformity with this Order requires:
 19         (a)   for information in documentary form (e.g., paper or electronic
 20 documents, but excluding transcripts of depositions or other pretrial or trial
 21 proceedings), that the Producing Party affix at a minimum, the legend
 22 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 23 contains protected material. If only a portion or portions of the material on a page
 24 qualifies for protection, the Producing Party also must clearly identify the protected
 25 portion(s) (e.g., by making appropriate markings in the margins).
 26         A Party or Non-Party that makes original documents available for inspection
 27 need not designate them for protection until after the inspecting Party has indicated
 28 which documents it would like copied and produced. During the inspection and

                                                 5
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 7 of 15 Page ID #:725


  1 before the designation, all of the material made available for inspection shall be
  2 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
  3 it wants copied and produced, the Producing Party must determine which documents,
  4 or portions thereof, qualify for protection under this Order. Then, before producing
  5 the specified documents, the Producing Party must affix the “CONFIDENTIAL
  6 legend” to each page that contains Protected Material. If only a portion or portions of
  7 the material on a page qualifies for protection, the Producing Party also must clearly
  8 identify the protected portion(s) (e.g., by making appropriate markings in the
  9 margins).
 10         (b)    for testimony given in depositions that the Designating Party identify
 11 the Disclosure or Discovery Material on the record, before the close of the deposition
 12 all protected testimony.
 13         (c)    for information produced in some form other than documentary and for
 14 any other tangible items, that the Producing Party affix in a prominent place on the
 15 exterior of the container or containers in which the information is stored the legend
 16 “CONFIDENTIAL.” If only a portion or portions of the information warrants
 17 protection, the Producing Party, to the extent practicable, shall identify the protected
 18 portion(s).
 19         6.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 20 failure to designate qualified information or items does not, standing alone, waive the
 21 Designating Party’s right to secure protection under this Order for such material.
 22 Upon timely correction of a designation, the Receiving Party must make reasonable
 23 efforts to assure that the material is treated in accordance with the provisions of this
 24 Order.
 25 7.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 26         7.1    Timing of Challenges. Any Party or Non-Party may challenge a
 27 designation of confidentiality at any time that is consistent with the Court’s
 28 Scheduling Order.

                                                 6
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 8 of 15 Page ID #:726


  1         7.2   Meet and Confer. The Challenging Party shall initiate the dispute
  2 resolution process under Local Rule 37.1 et seq.
  3         7.3   The burden of persuasion in any such challenge proceeding shall be on
  4 the Designating Party. Frivolous challenges, and those made for an improper purpose
  5 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  6 expose the Challenging Party to sanctions. Unless the Designating Party has waived
  7 or withdrawn the confidentiality designation, all parties shall continue to afford the
  8 material in question the level of protection to which it is entitled under the Producing
  9 Party’s designation until the Court rules on the challenge.
 10 8.      ACCESS TO AND USE OF PROTECTED MATERIAL
 11         8.1   Basic Principles. A Receiving Party may use Protected Material that is
 12 disclosed or produced by another Party or by a Non-Party in connection with this
 13 Action only for prosecuting, defending, or attempting to settle this Action. Such
 14 Protected Material may be disclosed only to the categories of persons and under the
 15 conditions described in this Order. When the Action has been terminated, a
 16 Receiving Party must comply with the provisions of section 13 below (FINAL
 17 DISPOSITION).
 18         Protected Material must be stored and maintained by a Receiving Party at a
 19 location and in a secure manner that ensures that access is limited to the persons
 20 authorized under this Order.
 21         8.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 22 otherwise ordered by the court or permitted in writing by the Designating Party, a
 23 Receiving Party may disclose any information or item designated
 24 “CONFIDENTIAL” only to:
 25         (a)   the Receiving Party’s Outside Counsel of Record in this Action, as well
 26 as employees of said Outside Counsel of Record to whom it is reasonably necessary
 27 to disclose the information for this Action;
 28

                                                7
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 9 of 15 Page ID #:727


  1         (b)   the officers, directors, and employees (including House Counsel) of the
  2 Receiving Party to whom disclosure is reasonably necessary for this Action;
  3         (c)   Experts (as defined in this Order) of the Receiving Party to whom
  4 disclosure is reasonably necessary for this Action and who have signed the
  5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  6         (d)   the court and its personnel;
  7         (e)   court reporters and their staff;
  8         (f)   professional jury or trial consultants, mock jurors, and Professional
  9 Vendors to whom disclosure is reasonably necessary for this Action and who have
 10 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 11         (g)   the author or recipient of a document containing the information or a
 12 custodian or other person who otherwise possessed or knew the information;
 13         (h)   during their depositions, witnesses ,and attorneys for witnesses, in the
 14 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 15 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 16 not be permitted to keep any confidential information unless they sign the
 17 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 18 agreed by the Designating Party or ordered by the court. Pages of transcribed
 19 deposition testimony or exhibits to depositions that reveal Protected Material may be
 20 separately bound by the court reporter and may not be disclosed to anyone except as
 21 permitted under this Stipulated Protective Order; and
 22         (i)   any mediator or settlement officer, and their supporting personnel,
 23 mutually agreed upon by any of the parties engaged in settlement discussions.
 24 9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 25         OTHER LITIGATION
 26         If a Party is served with a subpoena or a court order issued in other litigation
 27 that compels disclosure of any information or items designated in this Action as
 28 “CONFIDENTIAL,” that Party must:

                                                 8
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 10 of 15 Page ID #:728


  1         (a)   promptly notify in writing the Designating Party. Such notification shall
  2 include a copy of the subpoena or court order;
  3         (b)   promptly notify in writing the party who caused the subpoena or order to
  4 issue in the other litigation that some or all of the material covered by the subpoena
  5 or order is subject to this Protective Order. Such notification shall include a copy of
  6 this Stipulated Protective Order; and
  7         (c)   cooperate with respect to all reasonable procedures sought to be pursued
  8 by the Designating Party whose Protected Material may be affected.
  9         If the Designating Party timely seeks a protective order, the Party served with
 10 the subpoena or court order shall not produce any information designated in this
 11 action as “CONFIDENTIAL” before a determination by the court from which the
 12 subpoena or order issued, unless the Party has obtained the Designating Party’s
 13 permission. The Designating Party shall bear the burden and expense of seeking
 14 protection in that court of its confidential material and nothing in these provisions
 15 should be construed as authorizing or encouraging a Receiving Party in this Action to
 16 disobey a lawful directive from another court.
 17 10.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 18         PRODUCED IN THIS LITIGATION
 19         (a)   The terms of this Order are applicable to information produced by a
 20 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 21 produced by Non-Parties in connection with this litigation is protected by the
 22 remedies and relief provided by this Order. Nothing in these provisions should be
 23 construed as prohibiting a Non-Party from seeking additional protections.
 24         (b)   In the event that a Party is required, by a valid discovery request, to
 25 produce a Non-Party’s confidential information in its possession, and the Party is
 26 subject to an agreement with the Non-Party not to produce the Non-Party’s
 27 confidential information, then the Party shall:
 28

                                                9
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 11 of 15 Page ID #:729


  1               (1)    promptly notify in writing the Requesting Party and the Non-
  2 Party that some or all of the information requested is subject to a confidentiality
  3 agreement with a Non-Party;
  4               (2)    promptly provide the Non-Party with a copy of the Stipulated
  5 Protective Order in this Action, the relevant discovery request(s), and a reasonably
  6 specific description of the information requested; and
  7               (3)    make the information requested available for inspection by the
  8 Non-Party, if requested.
  9         (c)   If the Non-Party fails to seek a protective order from this court within 14
 10 days of receiving the notice and accompanying information, the Receiving Party may
 11 produce the Non-Party’s confidential information responsive to the discovery
 12 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 13 not produce any information in its possession or control that is subject to the
 14 confidentiality agreement with the Non-Party before a determination by the court.
 15 Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 16 of seeking protection in this court of its Protected Material.
 17 11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 18         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 19 Protected Material to any person or in any circumstance not authorized under this
 20 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 21 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 22 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 23 persons to whom unauthorized disclosures were made of all the terms of this Order,
 24 and (d) request such person or persons to execute the “Acknowledgment and
 25 Agreement to Be Bound” that is attached hereto as Exhibit A.
 26
 27
 28

                                                10
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 12 of 15 Page ID #:730


  1 12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  2         PROTECTED MATERIAL
  3         When a Producing Party gives notice to Receiving Parties that certain
  4 inadvertently produced material is subject to a claim of privilege or other protection,
  5 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  6 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  7 may be established in an e-discovery order that provides for production without prior
  8 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  9 parties reach an agreement on the effect of disclosure of a communication or
 10 information covered by the attorney-client privilege or work product protection, the
 11 parties may incorporate their agreement in the stipulated protective order submitted
 12 to the court.
 13 13.     MISCELLANEOUS
 14         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
 15 person to seek its modification by the Court in the future.
 16         13.2 Right to Assert Other Objections. By stipulating to the entry of this
 17 Protective Order no Party waives any right it otherwise would have to object to
 18 disclosing or producing any information or item on any ground not addressed in this
 19 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 20 ground to use in evidence of any of the material covered by this Protective Order.
 21         13.3 Filing Protected Material. A Party that seeks to file under seal any
 22 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 23 only be filed under seal pursuant to a court order authorizing the sealing of the
 24 specific Protected Material at issue. If a Party's request to file Protected Material
 25 under seal is denied by the court, then the Receiving Party may file the information
 26 in the public record unless otherwise instructed by the court.
 27
 28

                                                11
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 13 of 15 Page ID #:731


  1 14.     FINAL DISPOSITION
  2         After the final disposition of this Action, as defined in paragraph 4, within 60
  3 days of a written request by the Designating Party, each Receiving Party must return
  4 all Protected Material to the Producing Party or destroy such material. As used in this
  5 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  6 summaries, and any other format reproducing or capturing any of the Protected
  7 Material. Whether the Protected Material is returned or destroyed, the Receiving
  8 Party must submit a written certification to the Producing Party (and, if not the same
  9 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
 10 (by category, where appropriate) all the Protected Material that was returned or
 11 destroyed and (2)affirms that the Receiving Party has not retained any copies,
 12 abstracts, compilations, summaries or any other format reproducing or capturing any
 13 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 14 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 15 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 16 reports, attorney work product, and consultant and expert work product, even if such
 17 materials contain Protected Material. Any such archival copies that contain or
 18 constitute Protected Material remain subject to this Protective Order as set forth in
 19 Section 5 (DURATION).
 20         Any violation of this Order may be punished by any and all appropriate
 21 measures including, without limitation, contempt proceedings and/or monetary
 22 sanctions.
 23
 24
 25
 26
 27
 28

                                                12
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 14 of 15 Page ID #:732


  1        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  2
  3 DATED: September 10, 2020
  4                                       HATTIS & LUKACS
                                          Daniel M. Hattis
  5                                       Paul Karl Lukacs
  6
                                          DENITTIS OSEFCHEN PRINCE, P.C.
  7                                       Stephen DeNittis
  8                                       Shane T. Prince

  9                                       By:    /s/ Stephen DeNittis
                                                         Stephen DeNittis
 10
                                             Attorneys for Plaintiff James Andrews
 11
 12
      DATED: September 10, 2020           DAVIS WRIGHT TREMAINE LLP
 13                                       Scott R. Commerson
                                          James H. Moon
 14                                       Arleen Fernandez
 15
                                          By: /s/ Scott R. Commerson
 16                                                  Scott R. Commerson
 17                                          Attorneys for Ring LLC
 18
 19
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 20
 21
      DATED: September 17, 2020
 22
 23                                     ___________________________________
 24                                             Hon. Sheri Pym
 25
 26
 27
 28

                                           13
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
Case 5:20-cv-00889-RGK-SP Document 56 Filed 09/17/20 Page 15 of 15 Page ID #:733


  1                                        EXHIBIT A
  2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3         I, _____________________________ [print or type full name], of
  4 _________________ [print or type full address], declare under penalty of perjury
  5 that I have read in its entirety and understand the Stipulated Protective Order that was
  6 issued by the United States District Court for the Central District of California on
  7 _______________, 2020 in the case of Andrews v. Ring LLC., Case No. 5:20-cv-
  8 00889-RGK-SP. I agree to comply with and to be bound by all the terms of this
  9 Stipulated Protective Order and I understand and acknowledge that failure to so
 10 comply could expose me to sanctions and punishment in the nature of contempt. I
 11 solemnly promise that I will not disclose in any manner any information or item that
 12 is subject to this Stipulated Protective Order to any person or entity except in strict
 13 compliance with the provisions of this Order.
 14         I further agree to submit to the jurisdiction of the United States District Court
 15 for the Central District of California for the purpose of enforcing the terms of this
 16 Stipulated Protective Order, even if such enforcement proceedings occur after
 17 termination of this action.
 18         I hereby appoint __________________________ [print or type full name] of
 19 _______________________________________ [print or type full address and
 20 telephone number] as my California agent for service of process in connection with
 21 this action or any proceedings related to enforcement of this Stipulated Protective
 22 Order.
 23
 24 Date: _________________________________
 25 City and State where sworn and signed: _________________________________
 26 Printed name: ______________________________
                   [printed name]
 27
    Signature: __________________________________
 28                [signature]

                                                14
      STIPULATED PROTECTIVE ORDER
      Case No. 5:20-cv-00889-RGK-SP
